Exhibit 10.2


FLUIDIGM CORPORATION
EMPLOYMENT AND SEVERANCE AGREEMENT
This Employment and Severance Agreement (the “Agreement”) is made and entered
into by and between Chris Linthwaite (“Executive”) and Fluidigm Corporation (the
“Company”), effective as of August 1, 2016 (the “Effective Date”).
RECITALS
WHEREAS, it is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other Change of Control (as
defined herein). The Board of Directors of the Company (the “Board”) recognizes
that such consideration can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities.
WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his
employment to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with certain severance benefits upon
Executive’s termination of employment without cause or upon a constructive
termination following a Change of Control of the Company and to provide
Executive with certain severance benefits upon Executive’s termination of
employment without cause outside of the change of control context, in order to
provide Executive with enhanced financial security and incentive to remain with
the Company.
WHEREAS, certain capitalized terms used in the Agreement are defined in
Section 6 below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:
1.Term of Agreement. This Agreement will terminate upon the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.
2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of a written
formal employment agreement, if any, between the Company and Executive (an
“Employment Agreement”). As provided in Section 3(f) below, Executive will be
entitled to no benefits, compensation or other payments or rights upon
termination of employment other than those benefits expressly set forth in this
Agreement.





--------------------------------------------------------------------------------




3.    Severance Benefits.
(a)    Termination without Cause Prior to a Change of Control or After Twelve
Months Following a Change of Control. If more than ninety (90) days prior to a
Change of Control or after twelve (12) months following a Change of Control,
(i) Executive terminates his employment with the Company (or any parent or
subsidiary or successor of the Company) for Non-Change of Control Good Reason,
or (ii) the Company (or any parent or subsidiary or successor of the Company)
terminates Executive’s employment without Cause, then, subject to Section 4,
Executive will receive, in addition to Executive’s salary payable through the
date of termination of employment and any other employee benefits earned and
owed through the date of termination, the following severance from the Company:
(i)    Severance Payment. As provided in Section 3(c) below, twelve (12) months’
severance pay (less applicable withholding taxes) equal to (x) Executive’s
annual base salary (as in effect immediately prior to Executive’s termination)
and (y) Executive’s annual bonus at target level of achievement.
(ii)    Continued Employee Benefits. Reimbursement for a period of up to twelve
(12) months (less applicable withholding taxes, if any) for the costs and
expenses incurred by Executive and/or Executive’s eligible dependents for
coverage under the Company’s Benefit Plans.
(b)    Constructive Termination or Termination without Cause Following a Change
of Control. If within ninety (90) days prior or twelve (12) months following a
Change of Control (i) Executive terminates his employment with the Company (or
any parent or subsidiary or successor of the Company) for Good Reason, or
(ii) the Company (or any parent or subsidiary or successor of the Company)
terminates Executive’s employment without Cause, then, subject to Section 4,
Executive will receive, in addition to Executive’s salary payable through the
date of termination of employment and any other employee benefits earned and
owed through the date of termination, the following severance from the Company:
(i)    Severance Payment. As provided in Section 3(c) below, twelve (12) months’
severance pay (less applicable withholding taxes) equal to (x) Executive’s
annual base salary (as in effect immediately prior to (A) the Change of Control,
or (B) Executive’s termination, whichever is greater) and (y) Executive’s annual
bonus at target level of achievement (as in effect immediately prior to (A) the
Change of Control, or (B) Executive’s termination, whichever is greater).
(ii)    Accelerated Vesting of Options; Restricted Stock. Then-outstanding and
unvested stock options in Company common stock, stock appreciation rights and
similar equity awards held by Executive (“Options”) will immediately vest and
become exercisable as to all shares underlying such Options. The Options will
remain exercisable following the termination for the period prescribed in the
respective option agreement, which will not extend past the term of each Option.
Additionally, any shares of restricted stock, restricted stock units and similar
equity awards (“Restricted Stock”) then-held by Executive will immediately vest
and the applicable Company right


-2-



--------------------------------------------------------------------------------




of repurchase or reacquisition with respect to such shares of Restricted Stock
will lapse as to all such shares.
(iii)    Continued Employee Benefits. Reimbursement for a period of up to twelve
(12) months (less applicable withholding taxes, if any) for the costs and
expenses incurred by Executive and/or Executive’s eligible dependents for
coverage under the Company’s Benefit Plans.
(c)    Timing of Severance Payments. The Company will pay the severance payments
to which Executive is entitled under Section 3(a)(i) above as salary
continuation on the same basis and timing as in effect immediately prior to the
termination and the Company will pay the severance payments to which Executive
is entitled under Section 3(b)(i) in a lump sum. If Executive should die before
all amounts have been paid, such unpaid amounts will be paid in a lump sum
payment (less any withholding taxes) to Executive’s spouse, designated
beneficiary, or otherwise to the personal representative of Executive’s estate.
(d)    Voluntary Resignation; Termination For Cause. If Executive’s employment
with the Company terminates (i) voluntarily by Executive (except upon a
termination for Good Reason within twelve (12) months following a Change of
Control), or (ii) for Cause by the Company (or any parent or subsidiary or
successor of the Company), then Executive will not be entitled to receive any
severance benefits and the sole obligation of the Company shall be to pay to
Executive, an amount equal to Executive’s base salary payable through the date
of termination of employment and any other employee benefits earned and owed
through the date of termination.
(e)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his death, then Executive will not be entitled to receive severance benefits and
the sole obligation of the Company shall be to pay to Executive an amount equal
to Executive’s base salary payable to the date of termination of employment and
any other employee benefits earned and owed through the date of termination to
Executive, Executive’s spouse, designated beneficiary, or otherwise to the
personal representative of Executive’s estate, as the case may be.
(f)    Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 3 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement.
Executive will be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Section 3.
4.    Release of Claims; Section 409A.
(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a standard form
acceptable to the Company (the “Release”), which must become effective no later
than the sixtieth (60th) day following Executive’s termination of employment
(the “Release Deadline”), and if not, Executive will forfeit any right to
severance


-3-



--------------------------------------------------------------------------------




payments or benefits under this Agreement. To become effective, the Release must
be executed by Executive and any revocation periods (as required by statute,
regulation, or otherwise) must have expired without Executive having revoked the
Release. In addition, in no event will severance payments or benefits be paid or
provided until the Release actually becomes effective.
(b)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Code
Section 409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Compensation Separation Benefits”)
will be paid or otherwise provided until Executive has a “separation from
service” within the meaning of Section 409A.
(ii)    Any severance payments or benefits under this Agreement that would be
considered Deferred Compensation Separation Benefits will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 4(b)(iii). Any installment payments that would have been made to
Executive during the sixty (60) day period immediately following Executive’s
separation from service but for the preceding sentence will be paid to Executive
on the sixtieth (60th) day following Executive’s separation from service and the
remaining payments shall be made as provided in this Agreement.
(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination, then the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s separation from
service, but within six (6) months of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.
(v)    Amount paid under the Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the


-4-



--------------------------------------------------------------------------------




Treasury Regulations that do not exceed the Section 409A Limit shall not
constitute Deferred Compensation Separation Benefits for purposes of clause
(i) above. For this purpose, “Section 409A Limit” means the lesser of:
(A) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during Executive’s taxable year preceding the taxable year of
Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto, multiplied by two (2); or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which Executive’s employment is terminated,
multiplied by two (2).
(vi)    The foregoing provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
5.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 3 will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of severance benefits, notwithstanding that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code. Unless
the Company and Executive otherwise agree in writing, any determination required
under this Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 5. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: reduction of cash
payments; cancellation of equity awards granted “contingent on a change in
ownership or control” within the meaning of


-5-



--------------------------------------------------------------------------------




Section 280G of the Code; cancellation of vesting acceleration of equity awards;
reduction of employee benefits.
6.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Benefit Plans. For purposes of this Agreement, “Benefit Plans” means
plans, policies or arrangements that the Company sponsors (or participates in)
and that immediately prior to Executive’s termination of employment provide
Executive and/or Executive’s eligible dependents with medical, dental, vision
and similar benefits. Benefit Plans do not include any other type of benefit
(including, but not by way of limitation, disability, life insurance, or
retirement benefits). A requirement that the Company provide Executive and
Executive’s eligible dependents with coverage under the Benefit Plans will not
be satisfied unless the coverage is no less favorable than that provided to
senior executives of the Company at any applicable time during the period
Executive is entitled to receive severance pursuant to Section 3. The Company
may, at its option, satisfy any requirement that the Company provide coverage
under any Benefit Plan by (i) reimbursing Executive’s premiums under COBRA after
Executive has properly elected continuation coverage under COBRA (in which case
Executive will be solely responsible for electing such coverage for his eligible
dependents), or (ii) providing coverage under a separate plan or plans providing
coverage that is no less favorable. In addition, and notwithstanding anything to
the contrary in this definition, if the Company determines in its sole and
reasonable discretion that it cannot provide coverage as described in this
definition without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
his group health coverage in effect on the date of such termination, multiplied
by 1.5, which payments will be made regardless of whether Executive elects COBRA
continuation coverage.
(b)    Cause. “Cause” means (i) an act of dishonesty made by Executive in
connection with Executive’s responsibilities as an employee, (ii) Executive’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, (iii) Executive’s gross
misconduct, (iv) Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of Executive’s relationship with
the Company; (v) Executive’s willful breach of any obligations under any written
agreement or covenant with the Company; or (vi) Executive’s continued failure to
perform his employment duties after Executive has received a written demand of
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that Executive has not substantially performed his duties
and has failed to cure such non-performance to the Company’s satisfaction within
10 business days after receiving such notice.
(c)    Change of Control. “Change of Control” of the Company means:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in


-6-



--------------------------------------------------------------------------------




Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or
(ii)    a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or
(iii)    the date of the consummation of a merger or consolidation of the
Company with any other corporation that has been approved by the stockholders of
the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company; or
(iv)    the date of the consummation of the sale or disposition by the Company
of all or substantially all the Company’s assets.
Notwithstanding the foregoing, a Change of Control shall not occur unless such
transaction constitutes a change in control event under Treasury Regulation
Section 1.409A-3(i)(5).
(d)    Disability. “Disability” means that Executive has been unable to perform
his Company duties as the result of his incapacity due to physical or mental
illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate
Executive’s employment. In the event that Executive resumes the performance of
substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.
(e)    Good Reason. “Good Reason” means the occurrence of one or more of the
following events effected without Executive’s prior consent, provided Executive
terminates Executive’s employment with the Company within one (1) year following
the initial existence of the “Good Reason” condition (discussed below): (i) the
assignment to Executive of any duties or the reduction of Executive’s then
current duties, either of which results in a material diminution in Executive’s
then current position or responsibilities with the Company (for purposes herein,
“Good Reason” will be deemed to occur if, following a Change of Control,
Executive is not the Chief Operating Officer or President of the acquiring
entity); (ii) a material reduction by the Company in


-7-



--------------------------------------------------------------------------------




the then current base salary of Executive; (iii) a material change in the
geographic location at which Executive must perform services (for purposes of
this Agreement, the relocation of Executive to a facility or a location less
than 25 miles from Executive’s then-present location shall not be considered a
material change in geographic location); or (iv) any material breach by the
Company of any material provision of this Agreement. Executive will not resign
for Good Reason without first providing the Company with written notice of the
acts or omissions constituting the grounds for “Good Reason” within ninety
(90) days of the initial existence of the grounds for “Good Reason” and a
reasonable cure period of not less than thirty (30) days following the date of
such notice.
(f)    Non-Change of Control Good Reason. “Non-Change of Control Good Reason”
occurs if (x) more than ninety (90) days prior to a Change of Control and (y)
during the first 24 months after Executive’s start date of employment with the
Company, the Company hires a new Chief Executive Officer who is not the
Executive. A resignation for Non-Change of Control Good Reason must occur within
thirty (30) days of the triggering event described in the previous sentence.
7.    Successors.
(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
(c)    Assumption. It shall be considered a material breach of the Agreement if
the Company fails to obtain the assumption of this Agreement by any successor to
the Company.
8.    Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its CEO.


-8-



--------------------------------------------------------------------------------




(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder.
9.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.
(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement, together with any Employment Agreement,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto and which
specifically mention this Agreement.
(e)    Choice of Law; Attorneys’ Fees. The validity, interpretation,
construction and performance of this Agreement will be governed by the laws of
the State of California (with the exception of its conflict of laws provisions).
The prevailing party in any action to enforce the terms of this Agreement will
be entitled to recover his or its reasonable attorneys’ fees and costs.
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


-9-



--------------------------------------------------------------------------------




(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.
(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a party will constitute a
valid and binding execution and delivery of the Agreement by such party. Such
facsimile copies will constitute enforceable original documents.
(signature page follows)




-10-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY        FLUIDIGM CORPORATION
/s/ Gajus V. Worthington    
By:     Gajus V. Worthington    
Title: President and Chief Executive Officer    


EXECUTIVE        
/s/ Stephen Christopher Linthwaite    
By: Stephen Christopher Linthwaite



